Title: To James Madison from Thomas Cooper, 24 November 1817
From: Cooper, Thomas
To: Madison, James


Dear Sir
Philadelphia 24. Novr. 1817
On receipt of the inclosed letter I wrote to Mr Jefferson saying that I did not wish to go to Williamsburgh—that if I could be so placed as to earn a moderate Income for the next year at Charlottesville I should prefer it: but that I meant to leave Philadelphia, & could not afford to subsist a twelve month on my present funds & unemployed. I wrote to the same purpose requesting an immediate reply about a fortnight ago; stating that if I could earn 1500 Dlrs for the next year at Charlottesville, I wd. reject the 3000 Dlrs at Williamsburgh. I have received no reply, owing to some accident that I cannot account for. In mean time for want of my decisive reply I find Mr Hare is elected at Williamsburgh and my option of that Situation is gone. I did not chuse to accept untill I recd. Mr Jefferson’s answer to my letters, but I fear they have miscarried.
Under that impression I write to you. If you have engaged no classical Tutor, I have no objection to act as such untill you can look about you, & replace me by a better. I have not ventured to write to Mr Slack formerly in that Capacity at Lynchburgh, untill I had recd. an answer from Mr Jefferson to my letter on the Subject of that Gentleman.
Mr Edwin Madison, is learning french, & reading the classics, but he has been much afflicted with sore eyes: he has therefore not made much progress in Law: what he has read, he has read well, & to good purpose. I refused to let him attend any of my scientific lectures: if he attends to law, as he ought he has enough to do. But I consider latin & french as indispensible to him as a Lawyer. I wait your reply. Pray accept my kind wishes and sincere respects,
Thomas Cooper
